DANIEL, Judge.
This appeal has been taken from the final order of the trial court which adjudicated the parties’ rights and obligations concerning the support and custody of their daughter, Sarah. The sole issue raised on appeal is whether the trial court erred in ordering Charles Robert Holloman to submit to the court and to his former wife, Joella Finney Holloman, periodic affidavits disclosing his personal financial status as well as the financial status of his professional corporation. Charles contends that the order is improper because it imposes upon him a continuing obligation to provide discovery when in fact there is no litigation pending between the parties. We agree and therefore we reverse that portion of the trial court’s order directing Charles to submit periodic financial affidavits. See Fla.R.Civ.P. 1.280.
AFFIRMED in part, REVERSED in part. .
ORFINGER and COBB, JJ., concur. •